United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1018
Issued: November 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 17, 2011 appellant filed a timely appeal from a February 25, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his occupational
disease claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
Whether appellant met his burden of proof to establish that he sustained a bilateral
shoulder injury in the performance of duty as a mail carrier.
FACTUAL HISTORY
On January 13, 2011 appellant, then a 31-year-old mail carrier, filed an occupational
disease claim (Form CA-2) alleging that he experienced increased bilateral shoulder pain on his
route. He first became aware of his condition on January 6, 2011 and of its relationship to his

1

5 U.S.C. § 8101 et seq.

employment on January 10, 2011. Appellant notified his supervisor on January 10, 2011 and
stopped work the following day.
In a January 10, 2011 narrative statement, appellant reported that on January 6, 2011 he
was on his route when he injured both of his shoulders. He first noticed discomfort while on
route and the pain continued throughout the weekend.
In a January 11, 2011 attending physician’s report (Form CA-20), appellant’s physician
diagnosed bilateral shoulder sprain and strain due to continuous lifting.
In a January 11, 2011 duty status report (Form CA-17), appellant’s physician reported
that he was injured on January 7, 2011. Appellant did not know how the injury occurred other
than both of his shoulders were bothering him by the end of the day. The physician diagnosed
bilateral shoulder pain and provided appellant with work restrictions.
By letter dated January 13, 2011, Amy McCall, a customer service manager, reported that
appellant informed her of his injury on January 10, 2011, stating that he injured his shoulder on
January 6, 2011. Appellant reported that he did not have shoulder pain prior to January 6, 2011
and did not know how it happened. Ms. McCall controverted the claim stating that appellant
could not state where he was, what he was doing and the activity which caused him pain.
In a September 12, 2010 e-mail, Randy LeBlang, a branch supervisor, reported that
appellant approached him on September 8, 2010 inquiring about workers’ compensation for his
shoulder which he had injured the week before.
By letter dated January 24, 2011, OWCP informed appellant that the evidence of record
was insufficient to support his claim. Appellant was advised of the medical and factual evidence
needed and asked that he respond to the provided questions within 30 days.
In January 11 and 13, 2011 medical reports, appellant’s physician reported that appellant
complained of bilateral shoulder pain from continuous lifting and reaching overhead.
In a February 2, 2011 report, Brad Chayet, a physician’s assistant (PA), stated that
appellant complained of bilateral shoulder pain which began on January 6, 2011. Appellant
reported that he experienced pain with overhead activity and reaching. He diagnosed bilateral
shoulder pain, right with impingement and rotator cuff tendinitis.
By decision dated February 25, 2011, OWCP denied appellant’s claim finding that the
evidence did not establish that the occupational exposure occurred as alleged. It also noted that
he failed to establish that he sustained an injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time

2

5 U.S.C. §§ 8101-8193.

2

limitation period of FECA3 and that an injury was sustained in the performance of duty.4 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or occupational disease.5
When an employee claims that he sustained an injury in the performance of duty he must
submit sufficient evidence to establish a specific event, incident or exposure occurring at the
time, place and in the manner alleged. He must also establish that such event, incident or
exposure caused an injury.6 Once an employee establishes that he sustained an injury in the
performance of duty, he has the burden of proof to establish that any subsequent medical
condition or disability for work, for which he claims compensation is causally related to the
accepted injury.7
ANALYSIS
The Board finds that appellant failed to establish that he sustained a bilateral shoulder
injury in the performance of duty as a mail carrier.
Appellant must establish all of the elements of his claim in order to prevail. He must
prove his employment, the time, place and manner of injury, a resulting personal injury and that
his injury arose in the performance of duty. Appellant alleged that he sustained bilateral
shoulder pain from his duties as a mail carrier.
Appellant has not provided sufficient detail to establish that an occupational exposure
occurred as alleged.8 He failed to adequately describe the circumstances of his injury, how he
injured his shoulders and the duties he was performing which caused his injury. Appellant did
not respond to the questionnaire in OWCP’s January 24, 2011 development letter and did not
provide OWCP with the additional factual evidence requested. Moreover, the employing
establishment controverted the claim stating that it was unclear when the injury occurred due to
his conflicting reports.
Appellant did not submit sufficient medical evidence even to establish her claim. The
duty status report diagnosed bilateral shoulder sprain and strain due to continuous lifting. The
January 11, 2011 report stated bilateral shoulder pain due to continuous lifting and reaching
overhead. Neither report provides an adequate explanation of the activities performed during
employment which might have caused a shoulder injury. The medical evidence failed to
describe a mechanism of injury other than generally stating it was caused by reaching overhead
and lifting.
3

Joe D. Cameron, 41 ECAB 153 (1989).

4

James E. Chadden Sr., 40 ECAB 312 (1988).

5

Delores C. Ellyet, 41 ECAB 992 (1990).

6

See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5(q) and (ee) (1999) (occupational disease or illness and traumatic injury defined). See Victor J. Woodhams, 41
ECAB 345 (1989) regarding a claimant’s burden of proof in an occupational disease claim.
7

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

8

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

3

The report of PA Chayet is also insufficient because registered nurses, licensed practical
nurses and physicians assistants are not physicians as defined under FECA and their opinions are
of no probative value.9
In the instant case, the record lacks any evidence establishing the factual element of
appellant’s claim, namely, when and how it occurred. The record also lacks rationalized medical
evidence to establish an injury causally related to her employment. An award of compensation
may not be based on surmise, conjecture or speculation. Because appellant did not submit
sufficient evidence establishing the alleged occupational injury claim as OWCP properly denied
his claim.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a bilateral shoulder injury in the performance of duty as a mail carrier.
ORDER
IT IS HEREBY ORDERED THAT the February 25, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

5 U.S.C. § 8102(2) of FECA provides as follows: (2) ‘physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law.

4

